Citation Nr: 1425179	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-11 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for an eye disability has been received.

2.  Whether new and material evidence to reopen a claim for service connection for migraine headaches has been received.

3.  Whether new and material evidence to reopen a claim for service connection for residuals of a fractured jaw has been received.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for left ear tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The appellant served on continuous active duty for training (ACDUTRA) from September 1976 to May 1977; had additional periods of ACDUTRA from August 1987 to July 1990; and served on periods of inactive active duty for training (INACDTURA), to include from April 1987 through July 1991.  

This appeal to the Board also arose from July 2008 and May 2009 rating decisions. In the July 2008 rating decision, the RO determined that new and material evidence had not been received to reopen previously denied claims for service connection for hearing loss, eye disability, migraine headaches, and residuals of a fractured jaw.  In March 2009, the appellant filed a notice of disagreement, and a statement of the case was issued later that month.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2009.

In the May 2009 rating decision, the RO denied service connection for left ear tinnitus.  In June 2009, the appellant filed a notice of disagreement.  A statement of the case was issued in August 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

Regarding the matter of service connection for hearing loss, the Board notes that the appellant was previously denied service connection for hearing loss by an RO rating decision dated in August 2006, but did not appeal this decision.  However, as an additional service department treatment record received subsequent to the August 2006 rating decision was pertinent to the claim for service connection for hearing loss, the Board in an August 2012 decision found the criteria for reconsideration of the claim for service connection for hearing loss pursuant to 38 C.F.R. § 3.156(c) were met.  However, as the service treatment records that were added to the record subsequent to the rating decisions from October 1978 (denying service connection for migraine headaches and residuals of a jaw fracture) and August 2006 (denying service connection for an eye disability) do not contain any new evidence that is relevant to the claims of service connection for an eye disability, migraine headaches, and residuals of a jaw fracture, those claims remain appropriately characterized as new and material evidence claims.

The appellant was scheduled for a hearing before a Decision Review Officer (DRO) at the Columbia RO in April 2010.  He withdrew this request, through his representative, in March 2010. 

The appellant was scheduled for a Board hearing in October 2010 at the Columbia RO, and notice was sent to his correct address in September 2010.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the appellant failed to report for the scheduled hearing.

In August 2012, the Board remanded the claims listed on the title page to the RO, via the Appeals Management Center (AMC).  Following completion of requested  development, the AMC issued a supplemental statement of the case in April 2013 reflecting the continued denial of these claims.

The Board notes that, in addition to the paper claims file, the appellant also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals a March 2014 brief submitted by the appellant's representative and VA clinical records dated through February 2013.  While the list of evidence said to have been considered in the April 2013 supplemental statement of the case only includes VA clinical records entered on August 14, 2012, the additional clinical records contained in the Virtual VA file dated through February 2013 are not directly pertinent to the current appeal.  Moreover, as the appellant submitted a waiver of consideration of additional evidence by the RO in April 2013, a remand for a supplemental statement of the case pursuant to 38 C.F.R. § 20.1304(c) is not indicated.  Further, the VBMS file does not contain any documents at this time.  

This appeal has been advanced on the Board's docket,  pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In an October 1978 rating decision, the RO denied service connection for migraine headaches and a broken jaw; although notified of these denials in October 1978, the appellant did not initiate an appeal, and no potentially relevant exception to finality applies.  

3.  The appellant filed another claim for service connection for a fractured jaw in September 1981, not accompanied by any evidence pertinent to this claim, and was informed by a December 1981 letter by a VA Adjudication Officer that this claim had been denied because it had been determined that he sustained a fractured jaw as a result of his own misconduct; this letter also informed the appellant that because he had not filed an appeal to the October 1978 rating decision, this claim could not be reconsidered.   

4.  In an August 2006 rating decision, the RO denied the appellant's claim for service connection for an eye disability and found that new and material evidence had not been received to reopen claims for service connection for migraine headaches and residuals of a fractured jaw; although notified of these denials in August 2006, the appellant did not initiate an appeal, and new and material evidence was not received within one year of the notice of the August 2006 rating decision.

5.  No new evidence associated with the claims file since the August 2006 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for an eye disability, migraine headaches, or residuals of a fractured jaw, or raises a reasonable possibility of substantiating any of these claims.

6.  Hearing loss and tinnitus were  not demonstrated during a period of ACDUTRA. 

7.  Although the appellant currently asserts continuous hearing loss and tinnitus since a grenade explosion during a period of military service, these assertions are not deemed credible, and there is otherwise no evidence establishing a nexus between any such current disability.
.

CONCLUSIONS OF LAW

1.  The October 1978 rating decision in which the RO denied service connection for migraine headaches and a fractured jaw is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

2.  The August 2006 rating decision in which the RO denied service connection for an eye disability and finding that new and material evidence had not been received to reopen claims for service connection for migraine headaches and residuals of a fractured jaw is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§  3.104, 20.302, 20.1103 (2006) (2013).  

3.  As evidence received the RO's August 2006 rating action is not new and material, the requirements for reopening the claims for service connection for an eye disability, migraine headaches, or residuals of a fractured jaw are not met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2013).

4.  The criteria for service connection for bilateral hearing loss and tinnitus are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 3,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, the appellant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in an October 2007 pre-rating letter, the RO provided notice to the appellant with respect to the requests to reopen claims for service connection for an eye disability, migraine headaches, and residuals of a fractured jaw, explaining what information and evidence was needed to substantiate the requests to reopen these claims, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the appellant with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

Moreover, the October 2007 letter notified the appellant that new and material evidence was needed to reopen the claims for service connection for an eye disability, migraine headaches, and residuals of a fractured jaw, and the reasons why the claims had been previously denied.  In addition, the letter also notified him that, in order to be considered new and material, the evidence must pertain to the reason the claim was previously denied, must raise a reasonable possibility of substantiating the claim, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denials, consistent with Kent.  The July 2008 rating decision reflects the initial adjudication of the requests to reopen the claims for claims for service connection for an eye disability, migraine headaches, and residuals of a fractured jaw after issuance of this letter.  

While the specific notice with respect to the hearing loss claim in the October 2007 letter was in terms of whether new and material evidence had been submitted to reopen this claim, this letter provided the appellant with the general notice required for service connection claims.  Moreover, an April 2009 letter that provided the appellant VCAA compliant notice with respect to the claim for service connection for tinnitus of the left ear-issued prior to the May 2009 rating decision denying service connection for this disability-also provided the appellant with the notice required for service connection claims.  Moreover, the notice with respect to hearing loss in a January 2013 notification letter issued following the August 2012 remand was also in terms of whether service connection was warranted for hearing loss, and not whether new and material evidence had been received to reopen the claim for service connection for this disability.  The April 2013 supplemental statement of the case reflect the initial abduction of the claim for service connection for hearing loss on a de novo basis after the issuance of the January 2013 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the appellant's service treatment and personnel records, to include official service department records delineating his periods of ACDUTRA and INACDUTRA; VA treatment records; and records from the Social Security Administration.  Also of record and considered in connection with the appeal  are various written statements provided by the appellant, and by his representative, on his behalf.  No further action in this appeal, prior to appellate consideration, is required.

There is no indication that there are other records available that have not been obtained, and, as indicated, the record reflects the official service department records delineating periods of ACDUTRA and INACDUTRA and (contained in the Virtual VA file) VA clinical records requested in the August 2012 remand.  In addition, a January 2013 letter from the AMC to the appellant and his representative, to which there was no reply, asked the appellant to provide sufficient information and authorization to obtain any additional pertinent evidence as requested in the August 2012 remand.  Thus, there has been compliance with the instructions of the August 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, not absolute, compliance is required)..

The Board acknowledges that the appellant was not afforded VA examinations in connection with any of his requests to reopen the claims for service connection for an eye disability, migraine headaches, or residuals of a fractured jaw.  However, as will be discussed below, no such examination or medical opinion is required in connection with these claims as the Board finds that new and material evidence to reopen the previously-denied claims for service connection have not been received. See 38 C.F.R. § 3.159(c)(4)(iii); see also Woehlaert v. Nicholson, 21 Vet App 456 (2007).

In summary, the duties imposed by the VCAA have been considered and satisfied. The appellant has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

The term "active military, naval, or air service" includes:  (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(22, (24); 38 C.F.R. § 3.6(a). 

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Presumptive service connection on the basis of "chronic" diseases listed under 38 C.F.R. § 3.309(a) do not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection is precluded for an injury that is the result of willful misconduct.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), (n), 3.301 (2013); Forshey v. West, 12 Vet. App. 71, 73 (1998).



A.  Requests to Reopen 

In an October 1978 rating decision, the RO denied service connection for migraine headaches and a broken jaw.  Evidence then of record included reports from a May 1976 service enlistment examination and medical history and May 1977 separation examination and medical history that were negative for headaches and a line of duty determination and corresponding documents reflecting that the appellant sustained a fracture jaw determined to have been the result of the appellant's willful misconduct as a result of an altercation with a fellow service member.  

The basis for the denial of service connection for migraine headaches in the October 1978 rating decision was the fact that the service treatment reports were silent for this condition and the basis of the denial of service connection for a broken jaw was that it had been determined that this was the result of the appellant's willful misconduct.  

Although notified of both denials in October 1978, the appellant did not initiate an appeal.  The record also does not reflect that any-much less, any new and material-evidence was received during the one year appeal period following the notice of the October 1978 rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, the October 1978 decision with respect to the claims for service connection for migraine headaches and a broken jaw is final as to the evidence then of record, and not subject to revision on the same factual basis.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).  

However, the previously-denied claims may only be reopened and reviewed if new and if new and material evidence is received with respect to these claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

"New" evidence is defined as evidence not previously submitted to agency decision-makers and that is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

For evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314   (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).  

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

The appellant filed another claim for service connection for a fractured jaw in September 1981, not accompanied by any evidence pertinent to this claim, and was informed by a December 1981 letter by a VA Adjudication Officer that this claim had been denied because it had been determined that he sustained a fractured jaw as a result of his own misconduct.  The December 1981 letter also informed the appellant that because he had not filed an appeal to the October 1978 rating decision, this claim could not be reconsidered.   

Thereafter in an August 2006 rating decision, the RO, in pertinent part, denied the appellant's claim for service connection for an eye disability and also found that that new and material evidence had not been received to reopen claims for service connection for migraine headaches and residuals of a fractured jaw.  Additional evidence then of record included a February 2006 statement from the appellant asserting that while on a period of military duty in 1977, a grenade exploded in his proximity, that he was sent to a hospital for observation, and that he has had problems with his ears and eyes ever since.  

Also of record at the time of the August 2006 rating decision were reports from an August 2005 VA examination, at which time the appellant also provided a history of suffering from eye and ear problems since being in proximity to a grenade explosion, although he reported to the examiner that this injury occurred in 1976 rather than 1977 as reflected in his February 2006 statement.  He reported that the grenade explosion resulted in bleeding of the eyes, and he also reported having migraine headaches as a result of this explosion.  The examination of the eyes conducted at this examination was negative, and the diagnoses following this examination included a fractured jaw, which the examiner stated was more likely than not related to military service.  The examiner also stated that it was more likely than not that the appellant had a grenade injury during service, with resultant bleeding eyes and a left ear injury.  The diagnoses did not include migraine headaches, and the examiner did not state that the residuals of the reported grenade explosion included migraine headaches.  

The basis for the denial of the claim for service connection for an eye disability in the August 2006 rating decision was, in essence, the fact that a current eye disability had not been clinically diagnosed that was related to service.  With respect to migraine headaches, in explaining that new and material evidence had not been received to reopen the claim for service connection for this disability, the RO noted that there was no medical evidence showing a current diagnosis of migraine headaches clinically related to his military service.  With respect to the claim for service connection for residuals of a fractured jaw, while reference was made to the August 2005 VA examination determination with respect to the fractured jaw, it was noted that the injury was deemed to have been the result of willful misconduct, and that the examination did not show that the fracture was not the result of willful misconduct.  

Although notified of the August 2006 rating decision in an August 2006 letter , the appellant did not initiate an appeal.  Moreover, no evidence, much less new and material evidence, was received within one year of the notice of the August 2006 rating decision.  See 38 C.F.R. § 3.156(b); Bond, supra.  Therefore, the August 2006 decision with respect to the matters of service connection for an eye disability and whether new and material evidence had been received to reopen claims for  migraine headaches and a fractured jaw is final as to the evidence then of record, and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§  3.104, 20.302, 20.1103 (2013).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of the claims for service connection for which reopening is requested is the August 2006 rating decision.  As such, the claim for service connection for an eye disability,  migraine headaches, and a broken jaw may only be reopened and reviewed if new and if new and material evidence has been received since the August 2006 rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge, supra.  

The evidence received since the August 2006 rating decision consists of service treatment reports not previously of record which, as indicated in the Introduction, contain no evidence relevant to the claims for service connection for an eye disability, migraine headaches, or residuals of a jaw fracture, as none of these reports reflect treatment for any of these disabilities.  Also received were the previously referenced SSA records and VA clinical records, to include those dated through February 2013 contained in the Virtual VA file, none of which contain any medical information linking a current eye disability or current disability associated with migraine headaches to service or a jaw disability to an event in service that was not the result of the appellant's willful misconduct.  Further, official service department records documenting the appellant's periods of ACDUTRA and INACDUTRA have been added to the record.  

The above-cited objective evidence is new in the sense that it was not previously before agency decision makers and is not duplicative or cumulative of the evidence previously of record.  However, even considering this evidence in light of the total record, none of the evidence raise a reasonable possibility of substantiating the claims for service connection for eye disability, migraine headaches, or residuals of a jaw fracture; as such, the Board must find that new and material evidence has not been received to reopen these claims.  38 C.F.R. § 3.156(a).  In making this determination, while the above evidence is new to the extent that it was not previously of record, none of this evidence relates to an unestablished fact necessary to substantiate the claims at issue.  In short, none of evidence in any way suggests that the appellant has a current eye disability or current disability associated with migraine headaches that is related to service or that he has a current jaw disability that is related to an injury, symptomatology, or pathology in service that is not the result of the appellant's willful misconduct.  It is this "nexus" to events in service not the result of willful misconduct that was not established at the time of the August 2006 rating decision (or, with respect to headaches and a broken jaw, at the time of the October 1978 rating decision), and remains so even with review of the record added since that decision.  See Cox v. Brown, 5 Vet. App. 95 (1993) (records showing treatment years after service which do not link the post-service disorder to service in any way are not considered new and material evidence).  

As for the appellant's statements asserting that he experienced an eye injury and migraine headaches as a result of being in proximity to an in-service grenade blast in his March 2009 notice of disagreement.  While the assertion as to experiencing a grenade and associate injuries are presumed credible at the reopening stage, the record before the adjudicators in August 2006 contained these same contentions with regard to an in-service grenade blast, the assertions in this regard in March 2009 are duplicative/cumulative of the statements previously of record, and therefore do not represent "new" evidence.  

The Board further points out that, to whatever extent the appellant and/or his representative attempt(s) to directly establish a medical nexus between any of the currently-claimed disabilities and service, the complex medical matters of the disabilities here at issue are ones within the province of trained professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011).  See also Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). Therefore, where resolution of an appeal turns on a medical matter not capable of being established solely on the basis of lay assertions, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that, even when considering the "low threshold" for determining whether evidence is new and material pursuant to Shade, the criteria for reopening the claims for service connection for an eye disability, migraine headaches, and residuals of a jaw fracture are not met, and the August 2006 decision with respect to these claims remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen these finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable with respect to the requests to reopen.  See Annoni v. Brown, 5 Vet. App. 463, 467   (1993).  

B.  Service Connection Claims

Initially, the Board notes that while a July 1987 service treatment records include an audiogram that appears to suggest that the appellant had hearing loss at that time,  based on the evidence of record, this report does not document the results of is not reflective of testing  conducted during a period of ACDTUDRA.  (See Army National Guard Retirement Points History Statement prepared August 28, 2012, reflecting INACDUTRA, but not ACDUTRA, for the period from January 4, 1987, to July 31, 1987).  Given this apparent INACDUTRA service at the time in question, and the fact that service connection may only be established for an injury incurred in line of duty, the mere finding of hearing loss in July 31, 1987, in the absence of any indication that this was the result of an injury was sustained during such INACDUTRA, is not a sufficient basis to grant service connection for hearing loss.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  The record does not otherwise reveal a service treatment report reflecting treatment for hearing loss or tinnitus during a period of ACDUTRA, wherein service connection may be granted in the absence of an injury.  Id.    

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify). 

The appellant contends that he suffers from hearing loss and left ear tinnitus as the  result of the in-service grenade explosion referenced above.  As problems with hearing and tinnitus are capable of lay observation, the appellant is competent to assert that he has had hearing loss and tinnitus since service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, for the reasons set forth below, the Board finds that the Appellant's assertions as to continuity of symptoms since service are not credible.  

First, the undersigned notes that the appellant's assertions as to the in-service explosion have been inconsistent, as he has alternatively stated that the explosion occurred in 1977 (see February 2006 appellant's statement) and 1976 (see August 2005 VA examination reports).  Such an inconsistency does not support a positive determination as to the appellant's credibility.  See Cartright, supra (VA cannot ignore a veteran's testimony simply because he or she is an interested party; personal interest may, however, affect the credibility of the evidence).  Second, no corroboration of the appellant's assertions as to the occurrence of the grenade explosion; hospitalization for observation following this explosion; or the "bleeding eyes" as reported by the appellant is found in the service medical records, service personnel records, or any other evidence of record.  

Third, in his original application for service connection filed in June 1978, the appellant made no reference to an in-service grenade blast, hearing loss, or left ear tinnitus.  Such silence in this initial application, when the appellant is otherwise affirmatively speaking, would not be supportive of continuous problems with hearing loss or tinnitus since service.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.)  

Significantly, it was not until April 2005 that the appellant filed a claim for service connection for hearing loss, and March 2009 that he filed a claim for service connection for left ear tinnitus.  This extended period of time (over 25 years) between the alleged in-service grenade explosion in 1976/1977 and the first filing of claims for service connection for hearing loss and left ear tinnitus tends to weigh against the credibility of the assertions as to an in-service explosion and continuity of symptomatology associated with hearing loss and left ear tinnitus since that time.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, there is no medical opinion evidence or opinion even suggesting that there exists a medical nexus between service and current hearing loss or tinnitus; as indicated above with respect to the requests to reopen, neither the appellant nor his representative is competent to provide an actual medical opinion as to the etiology of the disabilities here at issue.  See, e.g., Jandreau, 492 F.3d at 1377 n. 4; Kahana,  24 Vet. App. at 435; see also Jones, 7 Vet. App. at 137-38.  Moreover, on these facts, VA is not required to arrange for a VA examination or to otherwise obtain a medical opinion in this regard.  

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, for the reasons stated above, the Board finds that there is no competent, credible-and, hence, persuasive-evidence that hearing loss or left ear tinnitus is the result of an injury, to include the asserted grenade explosion, incurred during INACDUTRA, or as a result of the asserted grenade explosion or disease incurred during a period of ACDUTRA.  As previously discussed, the appellant has not credibly asserted the occurrence of an in-service grenade explosion or continuity of symptoms relating to hearing loss and tinnitus from service to the present time.  As such, the Board finds that neither of these claims meets the fundamental requirements necessary to obtain opinions addressing the etiology of any hearing loss or tinnitus.  To do so, in this case would, in essence place the examiner in the role of a fact finder, which is the responsibility of the Board.  In other words, any medical opinion which provided a nexus between current disability associated with hearing loss or left ear tinnitus and service would necessarily be based solely on the appellant's current uncorroborated assertions regarding what occurred in service advanced in support of these claims.  A medical opinion premised on an unsubstantiated account of a claimant has no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

Simply stated, arranging for the appellant to undergo examination or to otherwise obtain a medical etiology opinion in connection with either claim under the circumstances presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles, 16 Vet. App. at 374-75; 38 U.S.C.A. § 5103(a)(2).  Therefore, VA has no obligation to obtain a VA examination or medical opinion commenting upon the etiology of any hearing loss or left ear  tinnitus.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

For all the foregoing reasons, the Board concludes that the claims for service connection for hearing loss and left ear tinnitus must be denied.  In reaching the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible and persuasive evidence supports a finding of service connection for either claim, given the nature of the appellant's service, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

As new and material evidence to reopen the claim for service connection for an eye disability has not been received, the appeal as to this issue is denied.

As new and material evidence to reopen the claim for service connection for migraine headaches has not been received, the appeal as to this issue is denied.

As new and material evidence to reopen the claim for service connection for residuals of a fractured jaw has not been received, the appeal as to this issue is denied.

Service connection for hearing loss is denied. 

Service connection for left ear tinnitus is denied



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


